DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC 112 rejection - withdrawn
Applicant's arguments filed 02/09/22 have been fully considered regarding the 35 USC 112 rejection are persuasive. Claim 6 has been amended to include the active step of the claimed glycoside to a legume plant seed. For this reason the 35 USC 112 rejection is withdrawn. .
Applicant's arguments filed 6/22/21 have been fully considered regarding the 35 USC 103(a) rejection of record but they are not persuasive. See Argument below.

Claim Rejections - 35 USC § 103 -Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9,11-15,25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOU, C.-H. et al.(“Allelochemical activity of naturally occurring compounds from mungbean (Vigna radiata L.) plants and their surrounding soil,” Botanical Bulletin of Academia Sinica, 1995, Vol. 36, No. 1, pp. 9-18). CHOU, C.-H. et al. at para bridging pages 15-16 and Figures 9 that soyasaponin I(Soyasapogenol B having –OH group at position C-22 and a saccharide bonded to the –OH group at position C-3) can attach to root hair of mungbean(soybean, Glycine max) plants facilitating the transport of water and nutrients to the plant whereby the sugar part of the saponin enhances the growth of mungbean plant. CHOU, C.-H. et al. “Discussion” Section teaches Mungbean saponins addition to seed and soil of the plant promotes new growth of the mungbean plant. Although CHOU, C.-H. et al. do not come out and specifically say that soyasaponin I is a soil conditioner, CHOU, C.-H. et al. teaches the application of soyasaponin I to the soil which makes it a soil conditioner. CHOU, C.-H. et al. do not teach the instant concentration or ppm of soyasapogenol to be applied, an Artisan in the field would have been expected to apply low concentration/ppm of soyasapogenol to the plant/soil since the Discussion Section of Chou et al. teach that low concentrations of soyasapogenol applied to a Mungbean plant promotes its growth. The Artisan in the field would have been motivated to determine the optimum low concentration/ppm level of soyasapogenol to apply to the Mungbean plant or soil/seed thereof to facilitate healthy growth of the plant. Since soyasapogenolBb is a species of the soyasapogenolB(Chou et al. Figure 9 compound), it would have been excepted that soyasapogenolBb like it genus soyasapogenolB to be effective in promotion of Mungbean plant growth at similar concentration/ppm to that of soyasapogenolB. 
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHOU, C.-H. et al. as applied to claims 6-15,25  above, and further in view of Guida, Jr. et al.(USPN 7951995; 5/31/2011) and Gallay(USPN 3790601; 2/5/1974). Chou et al. teach all that is recited in claims except the inclusion of catechin. However, Guida et al. at column 33 lines 18-35 suggest the combination of several active with soybean plants. Guida et al. at column 32-42 teach the inclusion of pesticides in the composition. One of the active taught by Guida et al. is the herbicide catechin. Thus, it would have been obvious to modify the invention of Chou et al. to include the catechin taught by Guida et al. The Artisan would have been motivated to do this in order to control weed growth around the soybean plant; thus, maximizing healthy soybean plant growth. In addition, Gallay teach long ago the inclusion of sodium lignin sulphonate in soil for growing seeds of soybean. Thus, it would have been obvious to further modify the invention of Chou et al. to include sodium lignin sulphonate in the soil for growing soybean plants.
Response to Applicant’s Argument
Applicant maintains that Chou relates to growth promotion of mugbean, plants, not soybean or chickpea plants, by the application of Soyasapogenol B to the mugbean seed. The Examiner maintains that mugbean plants, soybean plants and chickpea plants are all legume plants. The fact that mugbean plants, soybean plants and chickpea plants are all legume plants is evidence enough that the plants are exchangeable and would respond similarly(similar yield, etc.) since mugbean plants, soybean plants and chickpea plants are of the same family. It would have been obvious to treat any of the legume plant seeds including soybean or chickpea plant seed with Soyasapogenol B at the time of Chou’s invention in the absence of unexpected results for chickpea and soybean plants over mugbean plants. Applicant argues Chou et al. mugbean saponins are added to soil at 15, 150 and 450 ppm while instant invention claims employ 0.01-100 ppm saponin which is outside of Chou et al. saponins ppm range. The Examiner argues that Chou et al.’s saponins range of 15-450 ppm overlaps 0.01-100 ppm instant saponins, rending the instantly claimed ppm range obvious. Applicant argues that it would not have been obvious to combine the catechin of Guida et al. into the method of Chou et al. because Guida et al. includes catechin in an extensive list of herbicides. The Examiner argues that the list of herbicides is finite making is obvious for the Artisan in the field to try under KSR to select the herbicide catechin. The Applicant maintains that Example 9/Figure 24 demonstrates synergy emerging from the combination of saponin and catechin.  

    PNG
    media_image1.png
    487
    623
    media_image1.png
    Greyscale

The Examiner maintains that from examining the A. difference between saponin and the combination(saponin + catechin)  as well as  B. difference between catechin and the combination(saponin + catechin)  is nominal and appears not be indication of synergy for the combination according to Figure 24 above. The small difference could be to due experimental error, not unexpected/synergistic effect.  
The Applicant argues that Example 8/Figure 24 demonstrates synergy emerging from the combination of saponin and catechin. In addition claims do not require synergy as a limitation.
Note, the claims do not require alkali lignin. The claims also do not recite that the alkali lignin provides an advantage effect. Thus, the rejection of alkali lignin over the combination of Chou et al. and Gallay is maintained. The claims are written to include saponin in combination with at one of a pesticide, fertilizer, microbial material, soil conditioner, sowing supplements or plant supplements. Note, all are not required to maintain to maintain the rejection of record. 
Claim Objection
Claim 16 is unclear. Claim 16 recites, wherein the applying comprises distributing or spraying at least one selected from the group consisting of a pesticide, a fertilizer, a microbial material, a soil conditioner, a material for sowing or a supplement for plants. comprising the glycoside of soyasapogenol B as an active ingredient, to a leguminous plant body, or coating the leguminous plant body therewith: and cultivating the leguminous plant body in a cultivation substrate,”.
The Examiner would like to point out that as amended in the after filing paper, claim 6 is not limited to claim 10 where the glycoside of soyaspogenol B plus pesticide, fertilizer, microbial material, soil conditioner, sow material, or plant supplement is applied to the plant body since the amended claim 6 allows the application of said substances to be applied to seed or cultivation substrate in addition to claim 10 limiting the application of substances to the plant body and potentially to plant body and seed or plant body and cultivation substrate making the plant body a limitation as is required by claim 10. The attorney of record and Examiner discussed such amendment but were unable to come to an agreement. 
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616